Citation Nr: 0636919	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  99-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of cervical/trapezius strain, rated as 10 
percent disabling from April 22, 1994, and 20 percent 
disabling from December 23, 2002.

2.  Evaluation of a thoracic strain, rated as 10 percent 
disabling

3.  Evaluation of a lumbosacral strain with disc disease, 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran served on active duty from May 1990 to April 
1994.

In a December 1997 decision, the RO implemented the Board of 
Veterans' Appeals (Board) May 1997 grant of service 
connection for trapezius/cervical strain and assigned a 
noncompensable rating; thoracic strain and assigned a 
noncompensable rating; and lumbar disc disease and assigned a 
10 percent rating, all effective April 22, 1994.  In October 
1999, the RO awarded a 10 percent rating for cervical strain, 
effective April 22, 1994.  In June 2003 the rating for 
cervical strain was increased to 10 percent, effective 
December 23, 2002.  The rating for thoracic strain was 
increased to 10 percent effective April 22, 1994 and the 
rating for lumbar strain/disc disease was increased from 10 
to 20 percent effective April 22, 1994.  The veteran appeals 
to the Board for higher ratings for a trapezius/cervical 
strain, a thoracic strain and a lumbar strain with disc 
disease.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is noted that the claim of a higher rating for a thoracic 
spine disability has been included as among the claims on 
appellate review.  The Board acknowledges that statements 
from the veteran and her representative have solely regarded 
her cervical and lumbar spine disabilities; however, the 
veteran has never expressly withdrawn the claim for a higher 
rating for a thoracic spine disability; as such, the claim 
remains before the Board.


FINDINGS OF FACT

1.  For the period prior to December 23, 2002, the veteran's 
cervical/trapezius strain was manifested by pain and 
limitation of motion; there was no evidence of ankylosis, 
intervertebral disc syndrome, or neurologic deficit.  

2.  For the period from December 23, 2002, the veteran's 
cervical/trapezius strain is manifested by pain, tenderness, 
and limitation of motion; there is objective evidence of 
degenerative joint disease; there is no evidence of 
ankylosis, intervertebral disc syndrome, or neurologic 
deficit.  

3.  Thoracic strain is manifested by pain and limitation or 
motion; there is no evidence of ankylosis, intervertebral 
disc syndrome, or neurologic deficit.  

4.  Lumbosacral strain is manifested by pain and limitation 
of motion; there is no evidence of ankylosis, intervertebral 
disc syndrome, or neurologic deficit.  


CONCLUSIONS OF LAW

1.  For the period prior to December 23, 2002, the criteria 
for a rating in excess of 10 percent for cervical/trapezius 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5287, 5290 (before and 
after September 23, 2002) and 5237, 5243 (2006).

2.  For the period beginning December 23, 2002, the criteria 
for a rating in excess of 20 percent for cervical/trapezius 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5287, 5290 (before and 
after September 23, 2002) and 5237, 5243 (2006).

3.  The criteria for a rating in excess of 10 percent for 
thoracic strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5288, 5291 
(before and after September 23, 2002) and 5237 (2006).

3.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain with disc disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (before and after 
September 23, 2002) and 5237, 5242, 5243 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in May 
1994, long before the enactment of the VCAA.  A letter dated 
in June 2003 explained the evidence necessary to support the 
veteran's claim for higher evaluations.  The letter indicated 
that the veteran should submit any additional evidence that 
she thought would support her claim.  She was asked to 
provide dates of treatment she had claimed at various 
military facilities.  

A letter dated in August 2004 described the development that 
had been completed as a result of the Board's October 2003 
remand.  The letter indicated that a VA examination would be 
scheduled.

A March 2005 letter requested additional information 
regarding treatment at military facilities so that VA could 
obtain records.  The letter explained that VA was responsible 
for obtaining certain types of evidence and that VA would 
make reasonable efforts to obtain other types of evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

The service medical records indicate that the veteran was 
treated on many occasions for pain throughout the back.  She 
was seen for a thoracic/lumbar strain in November 1991.  
April 1992 records indicate that the veteran was seen for 
middle and lower back pain.  May 1992 records show that there 
were marked spasms and strains in the cervical and lumbar 
area.  A May 1992 X-ray study showed diminished curvature of 
the cervical spine, but the lumbar spine and thoracic spine 
were unremarkable.  Additional May 1992 records reveal that 
the veteran was seen for persistent back and neck pain with 
marked scoliosis.  June 1992 records reveal that the veteran 
continued to have cervical and upper thoracic spine 
tenderness.  The assessment was cervical spine muscular 
strain.  She underwent physical therapy in July 1992 for 
cervical spine strain.  August 1993 records show treatment 
for low back pain.  She was seen on many occasions in April 
1994 for back pain radiating down the left arm.  The 
assessment was of trapezium/deltoid strain and spasm.  
Finally, she was also seen for low back pain in April 1994.

The veteran was afforded a medical examination on April 7, 
1994 in conjunction with her discharge from service.  Her 
spine was noted to be normal.  However, a summary of defects 
showed scoliosis of the thoracic spine.  The veteran reported 
recurrent back pain on a medical history obtained at that 
time.  This was noted to be recurrent cervical, thoracic, 
lumbar, and sacral pain.  She indicated that the first 
occurrence had been low back pain in 1987 from a motor 
vehicle accident.  She had injured her upper back and neck 
while performing squadron details in April 1991, and 
reinjured her low back while doing mandatory squadron 
aerobics in September 1991.  She had injured her middle back 
while moving a desk in February 1992, which had been treated 
with muscle relaxants, pain relievers, and back strengthening 
exercises.  She endorsed ongoing pain and sciatica.  An X-ray 
study conducted the day after this examination showed that 
there was loss of normal cervical lordosis, which was either 
positional, or secondary to muscle spasm.

The veteran underwent magnetic resonance imaging (MRI) on 
April 17, 1994.  The examiner noted that the veteran was not 
responding to conservative therapy.  The opinion was of a 
normal lumbar spine.  However, an addendum noted mild loss of 
intervertebral disc signal at L5 to S1, which was compatible 
with disc desiccation.  There was no evidence of focal 
herniated nucleus pulposus seen, and no evidence of 
significant intervertebral disc space height loss.  The 
opinion was of mild degenerative disc disease at L5 to S1.  
This examination was conducted just four days prior to the 
veteran's discharge from active service.

The veteran was afforded a VA examination in June 1994.  She 
gave a history of onset of low back pain with radiation of 
pain into the left lower extremity during aerobics three or 
four years previously.  She was also noted to have been seen 
for pain in the neck and upper back in 1991, after onset of 
pain during a squadron detail.  She complained of daily 
discomfort in this area with decrease in range of motion.  An 
X-ray was said to reveal loss of normal cervical lordosis.  
The mild degenerative joint disease found on the April 1994 
MRI was described.  Left sciatica was said to occur 
intermittently.  On physical examination, all testing was 
normal, except for some limitation of the neck on lateral 
flexion and rotation.  The veteran was able to walk on her 
toes and heels without difficulty.  The diagnoses were 
history of lumbosacral strain with left sciatica, history of 
thoracic strain, and history of cervical strain with 
scoliosis.  The examiner noted that the April 1994 MRI 
revealed evidence of degenerative joint disease at L5 to S1, 
and he referred to the X-ray study showing loss of normal 
cervical lordosis.

In a February 1995 statement, the veteran indicated that she 
had sciatica and daily moderate low back pain.  She noted 
that she experienced severe sciatica when she did housework, 
and that the sciatica prevented her from walking or standing 
upright.  With respect to her neck pain, she indicated that 
it had become progressively worse since May 1992.  She also 
indicated that she had upper back pain that began after 
performing household chores and that the pain sometimes 
radiated down her left arm.  She reported that she had 
recently begun to have numbness in her hands and arms.

Air Force treatment records show the veteran's complaints of 
back pain.  A November 1994 treatment record reflects the 
veteran's report of upper back pain and numbness in her arms 
and hands.  In February 1998 the veteran reported that her 
low back pain had increased over the past month or two.  
Flexion was limited to 90 degrees secondary to tenderness.  
There was tenderness over the sacrum.  The assessment was 
chronic low back pain.  Physical therapy was prescribed.  A 
September 1999 treatment note shows an assessment of low back 
pain and mechanical degenerative joint disease.

A VA examination was carried out in August 1999.  The 
examiner noted that there were no records available for 
review.  The veteran's complaints included constant dull, 
aching cervical spine pain with intermittent radiation of 
pain into the right shoulder.  She described her thoracic 
spine pain as an intermittent dull ache.  She reported 
constant dull, aching pain in the low back with associated 
radiation down the right leg to the mid calf and down the 
left leg to the posterior thigh.  Neurological examination 
was within normal limits.  On examination of the cervical 
spine, there was cervical lordosis.  There was no muscle 
spasm.  Active and passive range of motion testing revealed 
flexion to 65 degrees, extension to 50 degrees, lateral 
flexion to 40 degrees bilaterally, and rotation to 75 degrees 
on the right and to 65 degrees on the left.  The limitation 
of rotation was due to pain at the extreme of movement.  
There was no weakness, lack of endurance, stiffness, fatigue, 
or incoordination.  Reflexes in the upper extremities were 
normal.  The left arm was slightly smaller than the right.  
X-rays were normal.  The diagnosis was cervical strain.  The 
examiner noted that there was pain and degreased range of 
motion.

Examination of the lumbar spine revealed lumbar lordosis and 
muscle spasm.  The veteran could walk on her toes and heels, 
and she could squat.  Active and passive range of motion 
testing revealed flexion to 75 degrees, extension to 15 
degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 35 degrees bilaterally.  The examiner noted that 
the limited flexion and extension were due to pain at the 
extreme of motion.  There was no weakness, lack of endurance, 
stiffness, fatigue or incoordination.  There was asymmetry of 
the lumbar spine on examination with associated muscle 
spasms.  Straight leg raising was negative, and Lasegue's 
sign was also negative.  Muscle strength was normal, as were 
reflexes.  Sensation was also normal.  The right thigh 
measured one half inch larger than the left.  X-rays of the 
thoracic spine were normal, and X-rays of the lumbar spine 
revealed mild scoliosis, probably secondary to muscle spasm.  
The diagnoses were thoracic strain and lumbar disc disease.  
The examiner noted that there was pain in the thoracic and 
lumbar spine, with decreased range of motion of the lumbar 
spine and muscle spasms in the lumbar region.  

Air Force treatment records show that the veteran had an 
exacerbation of low back pain in April 2002.  The veteran 
squatted and stood with difficulty.  She could walk on her 
heels and toes.  Ankle reflexes were normal, but patellar 
reflexes were not elicited.  There was minimal tenderness to 
palpation on the right.  On followup in May 2002, the 
provider noted that an MRI was unremarkable.  He indicated 
that MRI of the cervical spine showed neural foraminal 
stenosis at C6-7.

On VA examination in December 2002, the veteran complained of 
constant neck pain associated with headaches and pain 
radiating down her arm.  She reported that her symptoms were 
aggravated by reading, driving, and prolonged stationary 
positions.  She stated that she could not work as a massage 
therapist because the standing and bending aggravated her 
neck and back.  Examination revealed no edema or swelling.  
The veteran complained of tenderness.  Range of motion 
testing revealed flexion to 45 degrees, extension to 15 
degrees, lateral flexion to 15 degrees on the right and 20 
degrees on the left, and rotation to 50 degrees bilaterally.  
Upper extremity vascular and neurological examination was 
symmetric and intact.  X-rays of the cervical spine indicated 
loss of normal lordotic curve.  The diagnosis was 
degenerative joint disease of the cervical spine with no 
radiculopathy.  With respect to her low back, the veteran 
complained of pain shooting down her thighs, left worse than 
right.  She denied lower extremity dysesthesisias and 
incontinence.  She reported intermittent numbness in the left 
foot while using the elliptical machine.  She indicated that 
her symptoms were aggravated by household chores, prolonged 
standing, sitting more than 10 minutes, and driving.  
Examination indicated that the pelvic height was symmetric.  
The veteran could heel and toe walk.  No spasm was noted.  
Range of motion testing revealed forward flexion to 80 
degrees with flattening of the  lumbar segment, extension to 
30 degrees, side flexion to 30 degrees bilaterally and 
rotation to 30 degrees bilaterally.  Lower extremity vascular 
and neurological examination was intact and symmetric without 
deficit.  Goldthwait's sign was positive for lumbosacral 
discomfort and pain.  Sitting and lying straight leg raising 
was negative.  X-rays of the thoracic spine were negative.  
X-rays of the lumbar spine revealed decreased joint height at 
L5-S1.  The diagnosis was lumbosacral strain with no spasm.  
The examiner indicated that it was not feasible to address 
the question of whether pain might significantly limit the 
functional ability of each affected joint.

An additional VA examination was carried out in September 
2004.  The veteran indicated that she was not on any exercise 
program for her back or neck but that she took medications.  
Examination of the cervical spine revealed flexion to 60 
degrees, extension to 35 degrees, and rotation to 35 degrees 
bilaterally.  Two-point discrimination was seven millimeters 
in all ten digits.  Ulnar intrinsic was 5/5.  Thumb abduction 
and opposition were 5/5.  Tinel was negative.  The veteran 
was noted to be right side dominant and her right forearm 
measured slightly larger than the left.  X-rays of the 
cervical spine were normal.  The diagnosis was cervicalgia or 
cervical thoracic pain, without radiculopathy.  Minimal 
limitation of motion was noted.  Examination of the back 
indicated a minimal amount of tenderness on the low back.  
Range of motion testing revealed flexion to 80 degrees, 
extension to 30 degrees, lateral flexion to 35 degrees 
bilaterally, and rotation to 50 degrees bilaterally.  The 
veteran was able to walk on her heels and toes without 
difficulty.  She climbed onto the examination table without 
difficulty.  Patellar and Achilles reflexes were 2+.  There 
was no numbness or weakness of the legs.  Straight leg 
raising was negative.  X-rays of the thoracic and lumbosacral 
spine were normal.  The diagnosis was lumbago, without 
radiculopathy and normal range of motion.  The examiner noted 
that there was  no neurologic deficit.  He also indicated 
that the veteran had pain, fatigue, weakness, and lack of 
endurance with repetitive use.

Analysis

Initially, the Board notes that the veteran has appealed the 
initial assignment of the evaluation.  See Fenderson v. West, 
12 Vet.App. 119 (1999).

 Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

	Cervical Spine

The RO has determined that an evaluation of 10 percent is 
applicable to the period prior to December 22, 2003 and that 
a 20 percent evaluation is warranted effective December 22, 
2003.  

Under Diagnostic Code 5290, effective prior to September 26, 
2003, slight limitation of motion of the cervical spine 
warrants a 10 percent evaluation.  Moderate limitation of 
motion of the cervical spine warrants a 20 percent 
evaluation.  Severe limitation of motion of the cervical 
spine warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (prior to September 26, 2003).

Effective September 26, 2003, the general rating formula for 
disease and injuries of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, 
combined range of motion of the cervical 
spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the cervical spine greater than 15 
degrees but not greater than 30 degrees, 
or the combined range of motion of the 
cervical spine not greater than 170 
degrees, or muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis;

A 30 percent evaluation for forward 
flexion of the cervical spine to 15 
degrees or less; or favorable ankylosis 
of the entire cervical spine;

A 40 percent rating for unfavorable 
ankylosis of the entire cervical spine.

Normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 
to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees and left and 
right lateral rotation are 0 to 80 
degrees. The normal combined range of 
motion for the cervical spine is 340 
degrees.

For the period prior to December 22, 2003, the veteran's 
cervical strain is evaluated as 10 percent disabling.  Such 
an evaluation contemplates slight limitation of motion under 
the old criteria or forward flexion greater than 30 degrees 
or a combined range of motion greater than 170 degrees under 
the new criteria.  In order to warrant a higher evaluation, 
the evidence must demonstrate moderate limitation of motion 
under the old criteria or forward flexion greater than 15 
degrees or combined range of motion not greater than 170 
degrees under the new criteria.  

The evidence pertaining to the period in question reflects 
slight limitation of rotation and lateral flexion due to 
pain.  X-rays have indicated loss of the normal lordotic 
curve.  At worst, flexion of the cervical spine was 45 
degrees, and the combined range of motion was 195 degrees.  
Such symptoms would not warrant an evaluation in excess of 10 
percent under either the old or new criteria for functional 
impairment or limitation of motion.  In reaching this 
determination the Board observes that the veteran has had 
pain and stiffness.  However, functional use of the cervical 
spine was good, and did not approximate the functional 
equivalent of moderate limitation of motion of the cervical 
spine, or functional restriction to forward flexion of 30 
degrees or less.  Accordingly, the Board concludes that an 
evaluation in excess of 10 percent for the period prior to 
December 22, 2003 is not warranted.

For the period beginning December 22, 2003, the veteran's 
cervical spine disability is evaluated as 20 percent 
disabling.  This rating contemplates moderate limitation of 
motion of the cervical spine under the old criteria or 
forward flexion greater than 15 degrees or combined range of 
motion not greater than 170 degrees or reversed lordosis 
under the new criteria.  In order to warrant a higher 
evaluation for this period, the evidence must demonstrate 
severe limitation of motion under the old criteria or forward 
flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  

The evidence for the period beginning December 2003 reflects, 
at worst, flexion of the cervical spine to 45 degrees.  The 
December 2002 VA examination report indicates that combined 
range of motion was 195 degrees.  The Board concludes that 
such symptoms are contemplated by the criteria for a 20 
percent evaluation and do not warrant a rating in excess of 
20 percent.  Examinations have indicated that functional use 
of the cervical spine does not more nearly approximate severe 
limitation of motion, or forward flexion to 15 degrees or 
less or ankylosis of the cervical spine.  The Board 
acknowledges that the veteran has had pain and stiffness.  
However, functional use of the cervical spine did not 
approximate the functional equivalent of severe limitation of 
motion of the cervical spine, or functional restriction to 
forward flexion of 15 degrees or less.  As such, the Board 
concludes that a rating in excess of 20 percent for the 
period beginning December 22, 2003 is not warranted.

The Board also notes that there is no indication that the 
veteran has intervertebral disc syndrome of the cervical 
spine.  Moreover, there is no evidence that the veteran 
suffers from incapacitating episodes, so the criteria for 
evaluating cervical spine disability based on incapacitating 
episodes is inapplicable.  In sum, neither the veteran's 
actual range of motion nor her functional restriction with 
use warrant evaluations in excess of those currently 
assigned.

The Board has considered the veteran's contention that this 
disability is worse.  However, the Board concludes that the 
medical evidence of record is more probative of the degree of 
impairment caused by the veteran's cervical spine disability 
than the veteran's lay statements.  As such, the Board 
concludes that  higher rating for cervical/ trapezius strain 
are not warranted, pursuant to the criteria for evaluating 
disabilities of the spine.  

	
        

Thoracic and Lumbar Spine

Prior to September 26, 2003, the regulations indicated that 
moderate or severe limitation of motion of the thoracic spine 
warranted a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  The Board observes that 10 percent is 
the maximum evaluation for limitation of motion of the 
thoracic spine.  

The regulations provided a 20 percent rating for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code  5295 provided that where 
there was muscle spasm on extreme forward bending and loss of 
lateral motion in a standing position, a 20 percent rating 
was provided.  A 40 percent rating was warranted for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

The veteran's thoracic spine disability is evaluated as 10 
percent disabling pursuant to the criteria for limitation of 
motion of the thoracic spine.  Ten percent is the maximum 
evaluation for limitation of motion of the thoracic spine.  
The new criteria addresses functional impairment of the 
thoracolumbar spine, as discussed above.  A higher rating is 
warranted under the new criteria where there is forward 
flexion of the thoracolumbar spine not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The evidence reflects a notation of thoracic scoliosis on 
discharge examination in 1994.  However, pelvic height was 
symmetric on examination in December 2002 and X-rays of the 
thoracic spine in September 2004 were normal.  The evidence 
demonstrates no spasm associated with the veteran's thoracic 
spine.  The veteran's gait is normal, and there is no current 
evidence of scoliosis, reversed lordosis, or abnormal 
kyphosis.  Moreover, the veteran's range of motion is clearly 
contemplated by the current 10 percent evaluation.  

The Board observes that the veteran has had pain and 
stiffness.  However, functional use of the thoracolumbar 
spine has been good, and does not approximate the functional 
equivalent or functional restriction to forward flexion of 60 
degrees or less.  Accordingly, the Board concludes that an 
evaluation in excess of 10 percent is not warranted for the 
thoracic spine disability.  Therefore, the Board concludes 
that an evaluation in excess of 10 percent is not warranted 
for thoracic strain.

The veteran's lumbosacral strain is evaluated as 20 percent 
disabling, which contemplates moderate limitation of motion 
of the lumbar spine or lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral motion in a 
standing position under the old criteria.  Regarding the new 
criteria, such an evaluation is contemplated by forward 
flexion not greater than 60 degrees, or the combined range of 
motion not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

Having reviewed the evidence of record, the Board concludes 
that a higher rating is not for application.  The evidence 
demonstrates that the veteran's limitation of motion of the 
lumbar spine is no more than moderate.  Under the new 
criteria, a higher rating requires forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Review of the 
evidence indicates that at worst, limitation of motion of the 
lumbar spine is to 75 degrees, and that there is no 
ankylosis.  

Under the former criteria for lumbosacral strain, a higher 
evaluation requires the presence of listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  Examination 
in August 1999 revealed asymmetry of the lumbar spine with 
associated muscle spasm.  However, on examination in December 
2002 there was no spasm.  Examination in September 2004 
revealed minimal tenderness.  Moreover, X-rays taken in 
conjunction with the September 2004 examination were normal.  
The Board acknowledges that the December 2002 examiner noted 
that Goldthwait's sign was positive for lumbosacral 
discomfort and pain.  However, there is no indication that 
the veteran's lumbosacral strain involves marked limitation 
of forward bending in a standing position, loss of lateral 
motion, osteoarthritic changes, or abnormal mobility on 
forced motion.  

The Board observes that the veteran has had pain and 
stiffness.  However, functional use of the thoracolumbar 
spine does not approximate the functional equivalent of 
severe limitation of motion of the lumbar spine, or 
functional restriction to forward flexion of 30 degrees or 
less.  Accordingly, the Board concludes that an evaluation in 
excess of 20 percent is not warranted for lumbosacral strain.

The Board also notes that there is no indication that the 
veteran has intervertebral disc syndrome of the thoracic or 
lumbar spine.  Moreover, there is no evidence that the 
veteran suffers from incapacitating episodes, so the criteria 
for evaluating these spine disabilities based on 
incapacitating episodes is inapplicable.  In sum, neither the 
veteran's actual range of motion nor her functional 
restriction with use warrant evaluations in excess of those 
currently assigned. 

The Board observes that the veteran is competent to report 
that her disabilities are worse.  However, she is not a 
medical professional and her opinion is not competent in 
regard to matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, the more 
probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence demonstrates that 
higher evaluations are not warranted.


ORDER

For the period prior to December 22, 2003, entitlement to an 
evaluation in excess of 10 percent for cervical strain is 
denied.

For the period from December 22, 2003, entitlement to an 
evaluation in excess of 20 percent for cervical strain is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
thoracic strain is denied.

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with disc disease is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


